Citation Nr: 0030130	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  98-18 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a left knee disability, 
to include patellofemoral syndrome due to chondromalacia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1971 to 
January 1973 and from November 1990 to June 1991.  He served 
in the Southwest Asia Theatre of Operations from January 20, 
1991, to May 13, 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1997 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).  

On August 22, 2000, a video conference hearing was held 
before Bettina S. Callaway, who is the Veterans Law Judge 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) 
(c) (West 1991 & Supp. 2000).


REMAND

At his April 1991 release from active duty examination, the 
appellant indicated that he had a "trick" or locked knee.  
He reported that he had injured his left knee while getting 
out of a vehicle.  The examiner noted that the appellant had 
pain and stiffness in his left knee and that the appellant's 
left medial collateral ligament was tender.  In May 1991 the 
appellant reported that he had twisted his left knee in late 
February 1991 while in Southwest Asia.  At a June 1995 
examination for the National Guard, the appellant indicated 
that he did not have a "trick" or locked knee; bone, joint, 
or other deformity; arthritis, rheumatism, or bursitis; or 
lameness.  He did report occasionally painful joints.  The 
evaluation of his lower extremities was normal.

VA medical records indicate that from November 1994 to March 
1997 the appellant was treated as a VA outpatient for 
migratory joint pain in his knees, hips, elbows, shoulders, 
and right great toe.  In November 1995 he stated that pain 
increased with activity and that his joints were stiff for 
approximately 30 minutes in the morning.  The diagnosis was 
degenerative joint disease.  In August 1996 it was noted that 
the etiology of the pain was unclear.  X-ray examination of 
the appellant's knees was essentially normal.  In February 
1997 the appellant was treated as a VA outpatient for 
bilateral knee pain.  The appellant had a negative meniscal 
sign.  The diagnosis was bilateral chondromalacia.

In April 1997 the appellant was treated as a VA outpatient 
for complaints of left knee pain.  He reported recurrent pain 
since he had twisted his knee in February 1991 during the 
Persian Gulf War.  The diagnosis was left medial plica, 
possible medial meniscus tear.

In June 1997 the appellant underwent a left knee arthroscopy.  
The diagnosis was left medial meniscus tear.  The operative 
findings are noted to be the same.  Following the 
arthroscopy, the primary physician's preoperative and 
postoperative diagnosis was left knee internal derangement.  
The surgeon's preoperative diagnosis was left knee medial 
meniscal tear.  His postoperative diagnosis was superior 
medial plica left knee.  Surgical findings included a grade 
II-III chondromalacia of the center of the central ridge of 
the patella and a superior medial plica with associated 
medium femoral condyle erosion.  In July 1997 patellofemoral 
syndrome secondary to chondromalacia was diagnosed.

The Board notes that the appellant has not undergone a VA 
examination to determine whether his current left knee 
disability is related to the findings at his April 1991 
release from active duty examination.

In accordance with the Board's duty to assist, this case is 
REMANDED for the following additional development:

1.  The appellant should be afforded a VA 
orthopedic examination to determine 
whether the appellant's current left knee 
disability is related to his reported in-
service left knee injury.  The claims 
folder and a copy of this REMAND should 
be made available to the examiner for 
review before the examination.  The 
examiner should note in the examination 
report that he or she has reviewed the 
claims folder, including the appellant's 
April 1991 release from active duty 
examination and June 1997 VA operation 
report, and the REMAND.  The examiner is 
requested to express an opinion as to the 
likelihood of a causal relationship 
between the appellant's current left knee 
disability and military service, 
particularly service in 1990 and 1991.  
The examiner is encouraged to use phrases 
such as "is due to," "more likely than 
not," "equally likely," "less likely 
than not," or "is not due to" in 
expressing his or her conclusion.  The 
examiner's attention is drawn to the 
April 1991 examination for release from 
active duty, as well as to the other 
medical reports.  A complete rationale 
should be provided for any opinion 
expressed. 

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



